[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 04-13462                    APRIL 22, 2005
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                  CLERK


                    D. C. Docket No. 03-60907-CV-DLG

DOUGLAS MORRIS,

                                                           Plaintiff-Appellant,

                                    versus

ARIZONA BEVERAGE COMPANY, L.L.C.,
a New York limited liability company,

                                                            Defendant-Appellee.




                 Appeal from the United States District Court
                    for the Southern District of Florida


                               (April 22, 2005)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.


PER CURIAM:

     In this case, the district court granted defendant summary judgment on
plaintiff’s age discrimination claims brought under the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et seq., and the Florida Civil Rights Act of

1992, Fla. Stat. § 760.01 et seq. Record Vol. 4 at Tab 172. Plaintiff now appeals

that judgment, contending that material issues of fact preclude summary judgment,

and the district court’s denial of his motion for reconsideration.

       The district court concluded that plaintiff established a prima facie case of

age discrimination under the McDonnell Douglas Corp. v. Green, 411 U.S. 792,

93 S. Ct. 1817 (1973), procedural rubric and that defendant had articulated a

legitimate, non-discriminatory reason for its decision to terminate plaintiff’s

employment. The court then examined the record to determine whether plaintiff

had shown defendant’s reason to be a pretext for discrimination.1 After

considering what plaintiff offered on this point, the court concluded that plaintiff’s

evidence was insufficient to permit a trier of fact to conclude that defendant’s

reason for terminating the employment was a “pretext for age discrimination or

that a discriminatory reason more likely motivated” defendant to discharge

plaintiff. Id. at 17.

       We find no error in the district court’s conclusions, and we discern no abuse



       1
          Our analysis of the state law age discrimination claim is the same as our analysis of its
federal counterpart.

                                                 2
of discretion in its decision denying plaintiff’s motion for reconsideration.

      AFFIRMED.




                                          3